Exhibit 10.13

 

LOGO [g33687g1102133817014.jpg]

CEREVEL THERAPEUTICS HOLDINGS, INC.

SENIOR EXECUTIVE CASH ANNUAL INCENTIVE PLAN

(Adopted: October 27, 2020)

 

1.

Purpose

This Senior Executive Cash Annual Incentive Plan (the “AIP”) is intended to
provide a performance-based incentive for pre-identified business results and to
also further motivate eligible executives of Cerevel Therapeutics Holdings, Inc.
(the “Company”) and its subsidiaries toward even higher achievement, to tie
their goals and interests to those of the Company and its stockholders and to
enable the Company to attract and retain highly qualified executives. The AIP is
for the benefit of Covered Executives (as defined below).

 

2.

Eligibility

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder. Bonus plans
for Covered Executives shall be adopted in each performance period by the
Compensation Committee and communicated to each Covered Executive at the
beginning of each performance period. In order to be eligible to receive an
actual incentive payout, the Covered Executive must be employed with the Company
on the last day of the performance period. If a Covered Executive was not
employed for an entire performance period, the Compensation Committee may, in
its sole discretion, pro rate the bonus based on the number of days employed
during such period. Participation in the AIP does not change the “at will”
nature of a Covered Executive’s employment with the Company.

 

3.

Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the AIP.

 

4.

Annual Bonus Targets

The Compensation Committee shall establish a target bonus opportunity for each
Covered Executive for the respective performance period. For each Covered
Executive, the Compensation Committee may apportion the target award so that the
target award is tied to the attainment of (a) Corporate Performance, or (b) a
mix of Corporate Performance Goals and individual performance objectives or
other performance goals (e.g., division, function, business unit, etc.).

 

5.

Bonus Goals

(a) Corporate Performance Goals. A Covered Executive may receive a bonus payment
under the AIP based upon the attainment of one or more performance objectives
that are established by the Compensation Committee and relate to financial and
operational metrics with respect to the Company or any of its subsidiaries (the
“Corporate Performance Goals”), including without limitation the following:
research and development, publication, clinical or regulatory milestones; cash
flow (including, but not limited to, operating cash flow and free cash flow);



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Senior Executive Cash Annual Incentive Plan

Page 2 of 3

 

revenue; corporate revenue; earnings before interest, taxes, depreciation and
amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of our common
stock; economic value-added; acquisitions, licenses or strategic transactions;
financing or other capital raising transactions; operating income (loss); return
on capital, assets, equity, or investment; stockholder returns; return on sales;
total shareholder return; gross or net profit levels; productivity; expense
efficiency; margins; operating efficiency; customer satisfaction; working
capital; earnings (loss) per share of our common stock; bookings, new bookings
or renewals; sales or market shares; number of prescriptions or prescribing
physicians; coverage decisions; leadership development, employee retention, and
recruiting and other human resources matters; operating income and/or net annual
recurring revenue, any of which may be (A) measured in absolute terms or
compared to any incremental increase, (B) measured in terms of growth,
(C) compared to another company or companies or to results of a peer group,
(D) measured against the market as a whole and/or as compared to applicable
market indices and/or (E) measured on a pre-tax or post-tax basis (if
applicable). Further, any Corporate Performance Goals may be used to measure the
performance of the Company as a whole or a business unit or other segment of the
Company, or one or more product lines or specific markets. Each Corporate
Performance Goal shall have a “target” (i.e., 100 percent attainment of the
Corporate Performance Goal) and may also have a “minimum” hurdle and/or a
“maximum” amount.

(b) Individual Performance Goals. The Compensation Committee may identify
individual goals for each Covered Executive at the start of the performance
year.

 

6.

Achievement Results of AIP Goals.

(a) Any bonuses paid to Covered Executives under the AIP shall be based upon
objectively determinable bonus formulas that tie such bonuses to one or more
performance targets relating to the Corporate Performance Goals and no bonuses
shall be paid to Covered Executives unless and until the Compensation Committee
makes a determination with respect to the attainment of the performance targets
relating to the Corporate Performance Goals. Notwithstanding the foregoing, the
Compensation Committee may adjust bonuses payable under the Incentive Plan based
on achievement of one or more individual performance objectives or pay bonuses
(including, without limitation, discretionary bonuses) to Covered Executives
under the Incentive Plan based on individual performance goals and/or upon such
other terms and conditions as the Compensation Committee may in its discretion
determine.

(b) Corporate Performance Goals. Corporate Performance Goals will be calculated
in accordance with the Company’s financial statements, generally accepted
accounting principles, or under a methodology established by the Compensation
Committee at the beginning of the performance period and which is consistently
applied with respect to a Corporate Performance Goal in the relevant performance
period.



--------------------------------------------------------------------------------

Cerevel Therapeutics Holdings, Inc.

Senior Executive Cash Annual Incentive Plan

Page 3 of 3

 

(c) Individual Performance Goals. Individual Performance Goals will adjust
bonuses payable under the AIP based on achievement against these goals and/or
upon such other terms and conditions as the Compensation Committee may in its
discretion determine.

 

7.

Timing of Payment

If the Corporate Performance Goals and/or individual goals for such period are
met, payments will be made as soon as practicable following the end of such
period, but no later than 74 days after the end of the fiscal year in which such
performance period ends.

 

8.

Amendment and Termination

The Company reserves the right to amend or terminate the AIP at any time in its
sole discretion.

Date Approved: October 27, 2020